



COURT OF APPEAL FOR ONTARIO

CITATION: Meridian Credit Union v. Nadesanantham, 2014 ONCA
    453

DATE: 20140609

DOCKET: C58304

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Meridian Credit Union

Plaintiff (Appellant)

and

Tharshana Nadesanantham, 2182589 Ontario Inc.
    (operating as SPC Financial Services, Priya Arumugavadivel, Eric Alexander, and
    Shanugarajani Thangarajah (also known as Rajani Thangarajah) and Thangarajah
    Sivapatham

Defendants (Respondents)

Robert Regan, for the appellant

Judy Casey, for the respondents

Heard: June 4, 2014

On appeal from the judgment of Justice James M. Spence of
    the Superior Court of Justice, dated January 8, 2014.

APPEAL BOOK ENDORSEMENT

[1]

On the record before Spence J., we see no error in his granting of
    summary judgment or in his costs award.  Accordingly, the appeal is dismissed
    with costs of $5000 inclusive of disbursements and applicable taxes.


